DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, recites “it” is indefinite and unclear what the term “it” is referring to. The examiner suggests clarification.
Claim 1 recites the limitation "the conductors" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the required layers" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The term "required" in claim 2 is a relative term which renders the claim indefinite.  The term "required" is not defined by the claim, the specification does not 
Claim 3 recites the limitation "the ends" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, line 2, recites "said conductors" is indefinite and unclear since there is “the conductors”.  As best understood, the examiner will interpret “said conductors” to be “the conductors”.
Claim 3 recites the limitation "the two necessary windings" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the secondary" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term "necessary" in claim 3 is a relative term which renders the claim indefinite.  The term "necessary" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walling [U.S. Patent No. 3,611,228].
Regarding Claim 1, Walling shows an arrangement of interleaved windings for power transformers (see Figs. 4-5C with teachings from Figs. 1-3), characterized in that it comprises at least two low voltage secondary winding sections (elements A, B of 106 or elements D, E of 108 are considered low voltage secondary winding sections since elements 106 or 108 are similar to elements 18 or 20, respectively, Col. 2, Lines 35-45), wound adjacent to each other (elements A, B of 106 or elements D, E of 108 are wound adjacent to each other, see Fig. 4) and the conductors (A, B or D, E) of the arrangement are winding 5simultaneously (see Fig. 4, elements A, B or elements D, E are winding 5simultaneously).
In addition, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the conductors of the arrangement, does not depend on its method of production, i.e. winding 5simultaneously. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 

Regarding Claim 3, Walling shows in 10that the conductors (elements A, B or elements D, E) are kept isolated from each other (elements A, B or elements D, E will have to be kept isolated from each other to prevent shorting, also elements 106 or 108 are similar to elements 18 or 20, respectively, which have insulated conductor to kept isolated from each other, Col. 2, Lines 56-72), the ends of said conductors being connected to constitute the two necessary windings in the secondary (see Fig. 4-5C, ends of elements A, B or elements D, E being connected to constitute the two necessary windings in the secondary).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutton [U.S. Patent No. 3,467,931].
Regarding Claim 1, Dutton shows an arrangement of interleaved windings for power transformers (see Fig. 5 with teachings from Figs. 1-4), characterized in that it comprises at least two low voltage secondary winding sections (elements A, B are considered low voltage secondary winding sections, Col. 3, Lines 31-43), wound adjacent to each other (elements A, B are wound adjacent to each other, see Fig. 5) 
In addition, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the conductors of the arrangement, does not depend on its method of production, i.e. winding 5simultaneously. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding Claim 2, Dutton shows in that the conductors (elements A, B) are winding adjacently until total turns are achieved along all the required layers (see Fig. 5, elements A, B are winding adjacently until total turns are achieved along all the required layers, also as of limitation "until total turns are achieved along all the required layers", it is seen that the Dutton reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as until total turns are achieved along all the required layers).
Regarding Claim 3, Dutton shows in 10that the conductors (elements A, B) are kept isolated from each other (elements A, B will have to be kept isolated from each other to prevent shorting by insulation, Col. 3, Lines 1-6), the ends of said conductors being connected to constitute the two necessary windings in the secondary (see Fig. 5, ends of elements A, B being connected to constitute the two necessary windings in the secondary).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walling in view of Leibinger et al. [U.S. Patent No. 4,403,205].
Regarding Claim 3, Walling shows the claimed invention as applied above.
In addition, Leibinger et al. shows a circuit arrangement (Figs. 1-6) teaching and suggesting the conductors (a, b, c) are kept isolated from each other (elements a, b, c are isolated from each other by elements 16, 20, 22), the ends of said conductors being connected to constitute the two necessary windings in the secondary (see Figs. 1-6).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the conductors are kept isolated from each other, the ends of said conductors being connected to constitute the two necessary windings in the secondary as taught by Leibinger et al. for the device as .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutton in view of Leibinger et al. [U.S. Patent No. 4,403,205].
Regarding Claim 3, Dutton shows the claimed invention as applied above.
In addition, Leibinger et al. shows a circuit arrangement (Figs. 1-6) teaching and suggesting the conductors (a, b, c) are kept isolated from each other (elements a, b, c are isolated from each other by elements 16, 20, 22), the ends of said conductors being connected to constitute the two necessary windings in the secondary (see Figs. 1-6).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the conductors are kept isolated from each other, the ends of said conductors being connected to constitute the two necessary windings in the secondary as taught by Leibinger et al. for the device as disclosed by Dutton to facilitate insulation to prevent shorting of adjacent conductors and to obtain desirable inductance values.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutton in view of Walling [U.S. Patent No. 3,611,228].
Regarding Claim 3, Dutton shows the claimed invention as applied above.
In addition, Walling shows in 10that the conductors (elements A, B or elements D, E) are kept isolated from each other (elements A, B or elements D, E will have to be kept isolated from each other to prevent shorting, also elements 106 or 108 are similar 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the conductors are kept isolated from each other, the ends of said conductors being connected to constitute the two necessary windings in the secondary as taught by Walling for the device as disclosed by Dutton to facilitate insulation to prevent shorting of adjacent conductors and to obtain desirable inductance values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837